UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1357


IFTIKHAR H. SAIYED,

                Plaintiff - Appellant,

          v.

SHARON PRESLEY;   NATIONWIDE     MUTUAL   INSURANCE   COMPANY;   3-S
NETWORK INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:14-cv-22165)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Iftikhar H. Saiyed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Iftikhar       H.    Saiyed     appeals    the    district      court’s     order

dismissing his civil action against Defendants.                         The district

court referred this case to a magistrate judge, pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).                The magistrate judge recommended

that the action be dismissed and advised Saiyed that failure to

file   timely        specific     objections     to    this   recommendation        would

waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                            Wright v.

Collins,       766    F.2d     841,     845-46   (4th     Cir.      1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                   Saiyed has waived appellate

review    by    failing      to     file   objections    after      receiving      proper

notice.    Accordingly, we affirm the district court’s judgment.

We   dispense        with    oral    argument    because      the   facts    and   legal

contentions      are       adequately      presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2